DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 12/21/2021, Applicant, on 03/22/2022 submitted arguments requesting reconsideration. Claims 26-45 are pending in this application and have been rejected below. 

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
Applicant contends the claims are directed towards tagging food preparation assets and not directed towards certain methods of organizing human activity.
The Examiner respectfully disagrees. The claims are directed towards “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), specifically sales activities or behaviors and business relations. The system (according to the specification) is distributing content to clients, customers, service organizations, and purchasers of ovens. (See Specification at least pages 2, 4, 20, 21, 30).
The 101 Rejection is maintained.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the cited prior art does not teach: wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to the food preparation asset and at least one other selected food preparation asset. The Applicant contends that Hunter nor Ishikawa teach the limitation. The Applicant further states Hunter is not directed towards any food preparation asset and neither Hunter or Ishikawa tag food content to an oven at all. The Applicant lastly states that  Ishikawa would require multiple requests.
In response to the argument, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Hunter does teach request (See at least Hunter, col. 12, lines 2-10) Hunter does not appear to teach the request come from a food preparation asset.  Hunter in view of  Ishikawa is relied upon to teach wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, which is disclosed in Ishikawa, col. 30, line 3-8; and further Ishikawa, col. 17-18 , line 61-5.  Hunter further teaches:  the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to the food preparation asset and at least one other selected food preparation asset.  See at least Hunter, col. 9, lines 5-9. Therefore, the Examiner maintains the combination of Hunter in view of Ishikawa teaches the limitation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “one request for a content item results in delivery of content to multiple tagged assets (i.e., the food preparation asset and at least one other selected food preparation asset). Thus, one request results in delivery to multiple ovens”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The 103 Rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for distributing content to food preparation assets Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step 1: The claims are directed to a statutory category, namely a “system” (claims 26-45),.
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 26 and 38:
	 a content distribution platform comprising…  including a plurality of content items related to food preparation; and 
	a plurality of food preparation assets in communication…, 
	wherein each of the food preparation assets is associated with a tag, 
	wherein the tag defines an association between a respective one of the food preparation assets and a characteristic of the respective one of the food preparation assets, and 
	wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset… the food preparation asset and at least one other selected food preparation asset. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Dependent claims 27-37 and 39- 48 recite the same or similar abstract idea(s) as independent claims 26 and 38 with merely a further narrowing of the abstract idea(s) described above. 
	The identified limitations in dependent claim claims 27-37 and 39-48 are also found to correspond to: 
	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); library associated with a particular organization, and wherein the tag indicates whether the requesting food preparation asset is associated with the particular organization and authorized to receive the one or more of the plurality of content items requested (claims 28 and 40); library section is accessible by all of the members of the community, and wherein the... library section accessible only by assets associated with a particular organization. (Claims 29 and 41); wherein the food preparation asset is an oven, a holding cabinet, a fryer, food weighing equipment, or a food cooling device (Claims 30); wherein the characteristic is location, function, asset type, or organization. (Claims 31 and 42); wherein the tag identifies a specific target for maintenance or a software update (Claims 32); wherein the tag identifies a specific target for a content item or an offer.(Claims 33 and 43); wherein the tag is associated with a group of assets, and wherein all of the assets of the group of assets are associated with the group based on their respective tags (Claims 34 and 44); wherein the tag is generated by the content distribution platform responsive to extraction of profile information from the respective one of the food preparation assets (Claims 36): and wherein the tag is automatically generated by the content distribution platform in response to receipt of the profile information (Claims 37).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 26-45 recite system of at least “processing circuitry,” “cloud library”, “assets in communication with the content distribution platform via the network, ” “the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to the food preparation asset and at least one other selected food preparation asset” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (See Specification, [pg. 9, lines 15-25]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)), and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Claim(s) 27-37 and 39-45 recite similar additional elements to those of the independent claims 26 and 38. The additional elements are rejected similarly to those in the independent claims.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [pg. 9, lines 15-25]) (MPEP 2106.05(f)) and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)) e.g. receiving sensor data, transmitting notifications.
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). The “cloud library” (claims 19-20) amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Distribut(ing) one or more of the plurality of content items based on the tag to the food preparation asset and at least one other selected food preparation asset (Claims 26, 35, 38, 45) , and assets in communication with the content distribution platform via the network, (Claims 26 and 38) are equated to sending or receiving data over a network which is merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 30-31, 33-38, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 10,748,156) in view of Ishikawa (US 6949729 B1).
Concerning claim 26, Hunter discloses a content distribution system in an enterprise management network defining a community, the system comprising: 
a content distribution platform comprising processing circuitry, the content distribution platform hosting a cloud library, the cloud library including a plurality of content items related to food preparation (Hunter, col. 5, line 60-col. 6, line 5 describing Fig. 1, Ele. 130, content distribution server with Ele. 140A…N; col. 8, lines 26-55, content store in connected servers 140A, 140N); 
a plurality of food preparation assets in communication with the content distribution platform via the network (Hunter, col. 3, lines 24-30, sensors capturing data  about an item, where an item includes electronic devices, appliances, consumer items or other physical entities such as in a kitchen (col. 4, line 1), for example a stove or refrigerator  (col. 5, lines 14-18); col. 3, lines 40-45, describing that the sensor may be a part of the item, “a sensor in the sensor network 120 captures data associated with the item from a barcode associated with the item, a radio frequency identification tag attached to the item, a near field communication transceiver associated with the item or from any suitable source affixed to, packaged with or included on the item”), 
wherein each of the food preparation assets is associated with a tag (Hunter, col. 3, lines 40-48, recites various tagging methods and a characteristic, i.e., location), 
wherein the tag defines an association between a respective one of the food preparation assets and a characteristic of the respective one of the food preparation asset (Hunter, col. 7, lines 54-64, i.e., in addition to location, a type associated with one or more items at the location associated with the sensor network 120, aesthetic information or preferences associated with the location associated with the sensor network 120, items previously acquired for the location associated with the sensor network 120 or any other suitable data), and 
Hunter does not disclose wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset. However, Hunter in view of the analogous art of Ishikawa (i.e. managing kitchen assets) does teach: (Ishikawa, col. 30, line 3-8; Upon request of microcomputer 10 of microwave oven 1, microcomputer 30 of relay box 3 transmits all the recipe names MN stored in flash memory 31 to microcomputer 10 of microwave oven 1 and further see Ishikawa, col. 17-18 , line 61-5;  In the cooking information supplying system in accordance with a still further aspect of the present invention, cooking information is supplied by a host computer having an information storing unit storing cooking information including recipe information of foods to be cooked by a microwave oven, through a communication network to a plurality of terminal devices). The Examiner notes that the network communicates with a plurality of devices each able to make a request
Hunter further discloses
the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to the food preparation asset and at least one other selected food preparation asset. (Hunter, col. 9, lines 5-9, e.g., content selector maps data describing certain types of sensors with categories and selects stored content associated with metadata similar to, or matching a category; col. 12, lines 1-10, transmits selected subset of content responsive to a request).
It would have been obvious to one of ordinary skill in the art at the time of invention to have served content to a requesting food preparation device responsive to a request for one or more of the plurality of content items as taught in Ishikawa in the system executing the method of Hunter.  Hunter discloses the use of a client device 110 to request content from the content manager based on the sensor data about various items, such as a stove. Ishikawa discloses a specific example where the microwave ovens are connected to a network and make request of the system. One would have been motivated to combine the references because “it becomes possible for the user to directly supply the heating and control data corresponding to a desired cooking recipe provided by the home page through the Internet to the microwave oven to be recognized, simply by operating the transfer instruction button output on the home page screen. In other words, it becomes possible to omit the process of decoding the heating control data to be recognizable by the microwave oven, thus speedy control of the heating operation is possible: as taught by Ishikawa (col. 2, lines 6-14) over that of Hunter.  
Concerning claim 30, Hunter in view of Ishikawa discloses the system of claim 26, wherein the food preparation asset is an oven, a holding cabinet, a fryer, food weighing equipment, or a food cooling device (Hunter, col. 5, line 17, e.g., stove).
Concerning claims 31 and 42, Hunter in view of Ishikawa discloses wherein the characteristic is location, function, asset type, or organization (Hunter, col. 4, lines 22-48, i.e., location identifier; col. 7, lines 55-64, e.g., a type associated with a location of an item).
Concerning claim 33, Hunter in view of Ishikawa discloses the system of claim 26, wherein the tag identifies a specific target for a content item or an offer (Hunter, col 8, lines 39-55, i.e., the content store 224 includes metadata associated with the stored content and describing attributes or characteristics of the stored content, identifying keywords associated with an advertisement or describing the subject matter of the advertisement).
Concerning claims 34 and 44, Hunter in view of Ishikawa discloses wherein the tag is associated with a group of assets, and wherein all of the assets of the group of assets are associated with the group based on their respective tags (Hunter, col. 3, line 62-col. 4. line 5, i.e., sensor network may involve associating them with various groups representative of part of a whole, such as a home network with 3 associated groups, e.g., living room, kitchen, bathroom).
Concerning claims 35 and 45, Hunter in view of Ishikawa discloses wherein, responsive to a request for a service from the requesting food preparation asset, the content distribution platform is configured to distribute the service to the requesting food preparation asset based on the tag (Hunter, col. 12, lines 17-31, i.e., presenting one or more portions of the content).
Hunter does not disclose wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset. However, Hunter in view of the analogous art of Ishikawa (i.e. managing kitchen assets) does teach: (Ishikawa, col. 30, line 3-8; Upon request of microcomputer 10 of microwave oven 1, microcomputer 30 of relay box 3 transmits all the recipe names MN stored in flash memory 31 to microcomputer 10 of microwave oven 1 and further see Ishikawa, col. 17-18 , line 61-5;  In the cooking information supplying system in accordance with a still further aspect of the present invention, cooking information is supplied by a host computer having an information storing unit storing cooking information including recipe information of foods to be cooked by a microwave oven, through a communication network to a plurality of terminal devices). The Examiner notes that the network communicates with a plurality of devices each able to make a request
Concerning claim 36, Hunter in view of Ishikawa discloses the system of claim 26, wherein the tag is generated by the content distribution platform responsive to extraction of profile information from the respective one of the food preparation assets (Hunter, col. 8, line 66 through col. 9, line 9, e.g., the content selector 226 maps data from the sensor network 120 indicating activation of a stove and/or opening a refrigerator at a predetermined time of day, with a selection keyword of “dining,” to facilitate identification of stored content associated with metadata matching, or similar to, “dining”—i.e., creates a tag;  As another example, the content selector 226 maps data describing certain types of items or received from certain types of sensors with categories and selects stored content associated with metadata similar to, or matching, a category-generating a tag associating a category).
Concerning claim 37,  Hunter in view of Ishikawa discloses the system of claim 36, wherein the tag is automatically generated by the content distribution platform in response to receipt of the profile information (Hunter, col. 8, line 66 through col. 9, line 9, e.g., the content selector 226 maps data from the sensor network 120 indicating activation of a stove and/or opening a refrigerator at a predetermined time of day with a selection keyword of “dining,” to facilitate identification of stored content associated with metadata matching, or similar to, “dining.” As another example, the content selector 226 maps data describing certain types of items or received from certain types of sensors with categories and selects stored content associated with metadata similar to, or matching, a category).
Concerning claim 38, Hunter discloses a content distribution platform comprising processing circuitry, the content distribution platform hosting a cloud library, the cloud library including a plurality of content items rated to food preparation,
wherein the content distribution platform is configured to communicate with a plurality of food preparation assets via a network (Hunter, col. 3, lines 24-30, sensors capturing data about an item, where an item includes electronic devices, appliances, consumer items or other physical entities such as in a kitchen (col. 4, line 1), for example a stove or refrigerator (col. 5, lines 14-18), 
wherein each of the food preparation assets is associated with a tag (Hunter, col. 3, lines 40-48, recites various tagging methods and a characteristic, i.e., location), wherein the tag defines an association between a respective one of the food preparation assets and a characteristic of the respective one of the food preparation assets (Hunter, col. 7, lines 54-64, i.e., in addition to location, a type associated with one or more items at the location associated with the sensor network 120, aesthetic information or preferences associated with the location associated with the sensor network 120, items previously acquired for the location associated with the sensor network 120 or any other suitable data), and 
Hunter does not disclose wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, However, Ishikawa discloses wherein, responsive to a request for one or more of the plurality of content items from a requesting food preparation asset, (Ishikawa, col. 22, line 67—col. 23, line 2, the wireless communication appliance 207, which releasably electrically connects to the docking station 467 of the cooking oven 205, communicates with the service provider via the bidirectional communication channel 245 and 247),
Hunter further discloses 
the content distribution platform is configured to distribute one or more of the plurality of content items based on the tag to selected food preparation assets (Hunter, col. 9, lines 5-9, e.g., content selector maps data describing certain types of sensors with categories and selects stored content associated with metadata similar to, or matching a category; col. 12, lines 1-10, transmits selected subset of content responsive to a request).  The motivation to combine the references is the same as provided in claim 26 above.
Concerning claim 43,  Hunter in view of Ishikawa discloses the content distribution platform of claim 38, wherein the tag identifies a specific target for maintenance or a software update, or wherein the tag identifies a specific target for a content item or an offer (Hunter, col 8, lines 39-55, i.e., the content store 224 includes metadata associated with the stored content and describing attributes or characteristics of the stored content, identifying keywords associated with an advertisement or describing the subject matter of the advertisement).
Claim 27-29 and 39-41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter in view of Ishikawa as applied to claim 26 above, and further in view of Bogatin et al. (US 7092988 B1).
Concerning claims 27 and 39, Hunter in view of Ishikawa discloses wherein the cloud library is a public cloud library available to all members of the community (Hunter, Fig. 1, Ele. 150, i.e., Internet, Bogatin, col. 11, lines 65-66; also, col. 20, line 43, access to public internet 247).
Concerning claims 28 and 40, Hunter in view of Ishikawa discloses wherein the cloud library is a private cloud library associated with a particular organization (Bogatin, col. 20, lines 62-63, media server provided on corporate network, generally, 20:62-21:19), and 
wherein the tag indicates whether the requesting food preparation asset is associated with the particular organization and authorized to receive the one or more of the plurality of content items requested (Hunter, col. 9, lines 5-9, e.g., content selector maps data describing certain types of sensors with categories and selects stored content associated with metadata similar to, or matching a category;  another characteristic of item’s sensor is an account identifier which corresponds to an organization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cloud library features as taught by Bogatin in order to provide better access and security to the data in question. (See Bogatin, col. 20-21, lines. 63-15; the media server 369 is utilized to maintain and manage aggregated multimedia content such as the multimedia library databases 287, 289, 291. The corporate network 359 may also be operatively connected to various front end processors 361, 365 which manage the business "front end" of the enterprise. These are in turn connected to mainframe computers 363, 367 which maintain the data necessary to run the business. Various employees may connect through corporate network 359 through devices such as terminals 371 and controller 373. For large databases, large capacity storage 375 may be provided which is also accessible through corporate network 359. For data processing intensive operations, super computer 379 may be connected through corporate network 359. This may be especially useful for compression and/or encryption algorithms or processes which must be performed in order to securely transmit valuable digital content over the insecure public internet 247. In one particular instance of the present invention, additional firewalls may be provided, such as firewall 377).
Concerning claims 29 and 41, Hunter in view of Ishikawa discloses wherein some of the plurality of content items are stored in a public cloud library section and others of the plurality of content items are stored in a private cloud library, wherein the public cloud library section is accessible by all members of the community, and wherein the private cloud library section accessible only by assets associated with a particular organization (Hunter, col. 7, lines 45-48, where user account identifier, e.g., a company can be associated with the metadata; Bogatin, col. 21, lines 3-19, corporate network protected by firewall, where a scaled combination public and private access is configurable depending upon designer’s preference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cloud library features as taught by Bogatin in order to provide better access and security to the data in question. (See Bogatin, col. 20-21, lines. 63-15; the media server 369 is utilized to maintain and manage aggregated multimedia content such as the multimedia library databases 287, 289, 291. The corporate network 359 may also be operatively connected to various front end processors 361, 365 which manage the business "front end" of the enterprise. These are in turn connected to mainframe computers 363, 367 which maintain the data necessary to run the business. Various employees may connect through corporate network 359 through devices such as terminals 371 and controller 373. For large databases, large capacity storage 375 may be provided which is also accessible through corporate network 359. For data processing intensive operations, super computer 379 may be connected through corporate network 359. This may be especially useful for compression and/or encryption algorithms or processes which must be performed in order to securely transmit valuable digital content over the insecure public internet 247. In one particular instance of the present invention, additional firewalls may be provided, such as firewall 377).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter in view of Ishikawa as applied to claim 26 above, and further in view of Koether et al. (US 8,712,851).
Concerning claim 32, Hunter in view of Ishikawa do not disclose however Koether discloses the system of claim 26, wherein the tag identifies a specific target for maintenance or a software update (Koether, col. 5, lines 10-18, Each kitchen base station may interrogate the appliance or the appliance may request to transmit diagnostic information relating to the operating conditions thereof, which diagnostic information may be immediately communicated to the control center. The control center may take action as appropriate, including, among others, downloading updated, operating and/or diagnostic software to the appliance, dispatching a service vehicle, or updating accounting and inventory information.  Alternatively, some of these functions may be distributed to the base stations, such, as in a distributed architecture network; see also, summary of the invention where relevant information is linked using an appliance identification, such as a wireless RS 232 interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to identify maintenance or software update items based on a device’s unique identifier since the elements were all known and the technical ability existed to combine the elements as claimed.  This is evidenced by the fact that both references of the initial combination describe a version of locating or providing content relevant to the device.  As similarly described in Hunter in view of Ishikawa, a relevant file associated with a device identifier, is selected.  The difference is that here, the content is a software update.  One of ordinary skill in the art would have recognized that applying the known technique of Koether to Hunter in view of Ishikawa would have yielded predictable results and resulted in an improved system. Further, when combined, the elements performed the same function as they did separately.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728. The examiner can normally be reached Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624